Name: Decision of the EEA Joint Committee No 31/98 of 30 April 1998 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  communications;  technology and technical regulations;  competition
 Date Published: 1998-11-19

 19.11.1998 EN Official Journal of the European Communities L 310/17 DECISION OF THE EEA JOINT COMMITTEE No 31/98 of 30 April 1998 amending Annex XI (Telecommunication services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XI to the Agreementwas amended by Decision of the EEA Joint Committee No 25/98 of 27 March 1998 (1); Whereas Directive 97/51/EC of the European Parliament and of the Council of 6 October 1997 amending Council Directives 90/387/EEC and 92/44/EEC for the purpose of adaptation to a competitive environment in telecommunications (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 2 (Directive 90/387/EEC) in Annex XI to the Agreement: , as amended by:  397 L 0051: Directive 97/51/EC of the European Parliament and of the Council of 6 October 1997 (OJ L 295, 29.10.1997, p. 23). Article 2 The following indent shall be added in point 5b (Directive 92/44/EEC) in Annex XI to the Agreement:  397 L 0051: Directive 97/51/EC of the European Parliament and of the Council of 6 October 1997 (OJ L 295, 29.10.1997, p. 23). Article 3 The texts of Directive 97/51/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of the Decision, are authentic. Article 4 This Decision shall enter into force on 1 May 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 5 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1998. For the EEA Joint Committee The President F. BARBASO (1) See page 6 of this Official Journal. (2) OJ L 295, 29.10.1997, p. 23.